ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_01_EN.txt. 26

DECLARATION OF JUDGE ODA

In this declaration I would like to make clear two reservations that
I have to the text of the Order.

1. I voted in favour of paragraph 3 of the operative part, albeit with
some hesitation. In my view, the date given in the passage reading

“the presence of any armed forces in the Bakassi Peninsula does not
extend beyond the position in which they were situated prior to
3 February 1996”

should have been 29 March 1994, that is, the date on which Cameroon
filed the Application instituting proceedings in this case and the date
which seems to be indicated in the mediation proposed by the President
of Togo (see para. 45).

2. { am a little concerned by the passage in paragraph 42 in which the
concept of “irreparable damage” is mentioned. The purpose of provi-
sional measures is to preserve the rights of either party, and it is estab-
lished in the jurisprudence that the rights in question are those which are
to be considered at the merits stage of the case and which constitute, or
are directly engaged by, the subject of the application. The urgency of the
relevant action or inhibition is a prerequisite. The anticipated or actual
breach of the rights to be preserved ought to be one which could not be
erased by the payment of reparation or compensation to be ordered in a
later judgment on the merits, and this irreparable prejudice must be
imminent. These conditions have been regarded by the Court as the cri-
teria according to which it has determined its position when indicating or
refusing to indicate provisional measures as requested by the applicant in
each case.

In the present case, when the Court states in the first part of para-
graph 42 that

“the events that have given rise to the request, and more especially
the killing of persons, have caused irreparable damage to the rights
that the Parties may have over the [Bakassi] Peninsula”,

this is simply a statement of facts that already exist. In the latter part of
paragraph 42, the Court talks about

“persons in the disputed area and, as a consequence, the rights of the
Parties within that area [that] are exposed to serious risk of further
irreparable damage”.

17
27 LAND AND MARITIME BOUNDARY (DECL. ODA)

I believe, however, that loss of life in the disputed area, distressing as it
undoubtedly 1s, does not constitute the real subject matter of the present
case.

In addition, the Court admits that it has not been able to form any
clear and precise idea of the events that took place on 3 February 1996 as
well as those which recurred on 16 and 17 February 1996 in the Bakassi
Peninsula, and has been unable to make definitive findings of fact or of
imputability (para. 43). In such an unclear situation the concept of
irreparable damage cannot be used to justify the indication of provisional
measures.

(Signed) Shigeru Opa.

18
